MEMORANDUM **
Gyorgy Fodor appeals pro se from the district court’s order dismissing his action *631alleging abuse of process and other tort claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal order, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), and we affirm.
Fodor’s two contentions on appeal are (1) the district court lacked jurisdiction to rule on the defendants’ motion to dismiss because a petition for a writ of mandamus was pending before this court in a different case brought by Fodor and (2) he was denied due process. These contentions are without merit.
We do not consider any issues that were not argued in Fodor’s opening brief. See Ind. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003). Accordingly, the district court’s order dismissing this action is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.